Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chan Woong An appeals the district court’s order granting defendant’s Fed. R.Civ.P. 12(b)(6) motion and dismissing this action alleging fraud. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. An v. Branch Banking & Trust Co., No. 1:09-cv-01366-LMB-TCB (E.D.Va. filed Jan. 29; entered Feb. 2, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.